ORDER
The above-entitled matter came before this court upon petition of the Lawyers Professional Responsibility Board, and
The petitioner and respondent have entered into a stipulation as to providing for temporary suspension of respondent from the practice of law, and
This court being fully satisfied as to the terms and conditions of said stipulation,
NOW, THEREFORE, based upon the records, files, proceedings herein, and the stipulation of the parties,
IT IS HEREBY ORDERED:
1. Respondent, James L. Nelson, is hereby temporarily suspended from the *270practice of law from and after the date of this order pending final determination of the disciplinary proceedings herein.
2. Respondent shall fully comply with Rules 26 and 27, Rules on Lawyers Professional Responsibility.